Case 20-12680-elf          Doc 38     Filed 12/08/20 Entered 12/09/20 09:53:12           Desc Main
                                      Document Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                                  :
         Taynia Prosser                                 :       Case No.: 20-12680-elf
                                                        :
         Debtor                                         :       Chapter 13


    ORDER GRANTING DEBTOR’S MOTION FOR AUTHORITY TO SELL REAL
                            PROPERTY

        AND NOW, this _______
                           8th       day of        December                   2020, upon
consideration of the Motion for Authority to Sell Real Property filed by debtor, upon notice to all
interested parties, upon the filing, and any response thereto, and after a hearing before the Court
and for good cause shown, it is hereby

        ORDERED, that debtor is granted permission to sell his/her real property located at 4901
N. Lawrence Street, Philadelphia, PA 19120 (“Property”), free and clear of all liens, for the sale
price of $95,000.00, pursuant to the terms of the addendum to the real estate agreement of sale
dated as of November 22, 2020, to the buyer(s) thereunder, Augustus Mithcell and Dana Grose
(“Buyers”), who have been represented to be purchasing the Property at arms-length.

       The proceeds of the sale, including any funds held as a deposit made by or on behalf of
the Buyer, shall be distributed in the approximate following manner:

         1.       Ordinary and reasonable settlement costs, including,
                  but not limited to those related to notary services, deed
                  preparation, disbursements, express shipping, surveys,
                  municipal certifications, or any other such routine matters        $1,053.50
         2.       Liens paid at closing -                                            $ 49,538.61*


         3.       Real estate taxes, sewer, trash and/or other such items            $2,032.05
         4.       Property repairs, if any                                           $
         5.       Real estate commission, at no greater than 6%                      $5,700.00
         6.       Attorney’s fees, if any                                            $
         7.       Any small (less than $300) allowances agreed to be made
                  to Buyer to settle any unforeseen dispute arising at
                  settlement                                                         $
Case 20-12680-elf        Doc 38     Filed 12/08/20 Entered 12/09/20 09:53:12                Desc Main
                                    Document Page 2 of 2



        8.      Other                                                                   $
                TOTAL                                                                   $58,324.16

       *This Order is contingent upon the liens held NewRez LLC d/b/a Shellpoint Mortgage
Servicing and City of Philadelphia, being paid in full at closing.

        After paying all liens in full and all costs of sale, the title clerk shall pay to William C.
Miller, Chapter 13 standing trustee, any amount remaining after Debtor has received her
exemption of $12,575.00.

         The title clerk shall fax a completed HUD-1 or settlement sheet from the closing directly
to the trustee immediately upon the close of the settlement, and the trustee shall promptly notify
the title company of his approval or objections to the sums to be disbursed.

        Upon trustee approval, the title clerk shall fax a copy of the disbursement check to the
trustee, and shall immediately transmit the actual disbursement check to the trustee by overnight
courier.

       Debtor shall not be permitted to voluntarily dismiss this case; he/she may, however,
convert this case to one under Chapter 7. In the event the case is converted to Chapter 7, any
funds remaining in the possession of the standing trustee shall be transferred to the appointed
Chapter 7 trustee.

      Per Bankruptcy Rule 6004(h), the 14 day stay as to effect of this Order is hereby waived.




                                                BY THE COURT

                                                ____________________________________
                                                ERIC L. FRANK
                                                U. S. BANKRUPTCY JUDGE

